In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00297-CV
      ___________________________

CHARLES CLEVELAND NOWDEN, Appellant

                     V.

     THE STATE OF TEXAS, Appellee


   On Appeal from the 297th District Court
          Tarrant County, Texas
        Trial Court No. 1080543D


    Before Gabriel, Kerr, and Birdwell, JJ.
   Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

       Appellant Charles Cleveland Nowden attempts to appeal from the trial court’s

failure to act on his April 2019 “nunc pro tunc” motion seeking the return of property

seized pursuant to a 2007 search warrant. See Tex. Code Crim. Proc. Ann. art. 47.01a.

This is Nowden’s second attempt to appeal from the trial court’s failure to rule on a

motion seeking the return of the property seized in 2007. See Nowden v. State, No. 02-

17-00094-CR, 2017 WL 2979830, at *1–2 (Tex. App.—Fort Worth July 13, 2017, no

pet.) (mem. op., not designated for publication). As in that appeal, we informed

Nowden by letter that it appeared he was not appealing from a final judgment or from

an otherwise appealable order and notified him that we would dismiss his appeal for

want of jurisdiction unless he showed grounds for continuing it. See id. at *1; see also

Tex. R. App. P. 26.1, 42.3, 44.3. Nowden has not responded.

       Absent a final judgment or an otherwise appealable order, we have no

jurisdiction over Nowden’s attempted appeal. See, e.g., Bison Bldg. Materials, Ltd. v.

Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Nowden, 2017 WL 2979830, at *1–2. Even

though Nowden’s motion implicated his attempts to recover seized property, which is

appealable by statute, such an appeal requires an order to invoke our jurisdiction. See

Tex. Code Crim. Proc. Ann. arts. 47.01a, 47.12; Nowden, 2017 WL 2979830, at *2.

The trial court has not signed an order or otherwise acted on Nowden’s motion; thus,

we dismiss Nowden’s attempted appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                           2
                                 /s/Lee Gabriel

                                 Lee Gabriel
                                 Justice

Delivered: August 15, 2019




                             3